20-11161-tmd Doc#91 Filed 03/10/21 Entered 03/10/21 15:12:00 Main Document Pg 1 of
                                        10



                          IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE WESTERN DISTRICT OF TEXAS
                                      AUSTIN DIVISION


  IN RE:                                               §            CHAPTER 11
                                                       §
  ALLAN L. REAGAN                                      §            CASE NO. 20-11161-TMD
                                                       §            Hon. Tony M. Davis
                                                       §
  Debtor.                                              §

                     MOTION OF MERLE HAY INVESTORS, LLC TO DEEM
                        LATE FILED PROOF OF CLAIM AS TIMELY

          THIS PLEADING REQUESTS RELIEF THAT MAY BE ADVERSE TO
          YOUR INTERESTS.

          IF NO TIMELY RESPONSE IS FILED WITHIN TWENTY-ONE (21)
          DAYS FROM THE DATE OF SERVICE, THE RELIEF REQUESTED
          HEREIN MAY BE GRANTED WITHOUT A HEARING BEING HELD.

          A TIMELY FILED RESPONSE IS NECESSARY FOR A HEARING TO
          BE HELD.

          Merle Hay Investors, LLC (“Creditor”), files this is Motion to deem late filed proof of

  claim as timely, and in support thereof, states as follows:

                                                       I.

                                               Factual Background

          1.       This Court has jurisdiction to hear this matter pursuant to 28 U.S.C. §

  157(b)(2)(A) and (B). Venue of this matter is proper in this Court pursuant to 28 U.S.C. § 1409.

          2.       On or about April 4, 2013, Creditor and Flix Brewhouse Iowa, LLC (“Flix”)

  entered into a commercial real property lease whereby as Tenant leased from Creditor

  approximately 37,192 square feet of space on two levels in the Merle Hay Mall located in Des

  Moines, IA to be operated a movie theater (“Lease”). Flix is an entity own and operated by the




  ClarkHill\33536\416241\262343169.v1-3/9/21
20-11161-tmd Doc#91 Filed 03/10/21 Entered 03/10/21 15:12:00 Main Document Pg 2 of
                                        10



  Allan L. Reagan (“Debtor”). On June 4, 2013, Debtor entered into a personal guaranty of Flix’s

  obligations under the Lease (“Guaranty“).

          3.       On August 24, 2020, Flix entered in a second lease amendment with Creditor

  wherein the Debtor signed on behalf of the tenant and personally reaffirmed his Guaranty to

  Creditor.

          4.       Less than two months later, on October 22, 2020 (the “Petition Date”), the

  Debtor filed a voluntary petition for relief under Chapter 11 of the Bankruptcy Code.

          5.       Prior to the Petition Date, the Debtor was in default under the Guaranty for failing

  to make full and timely rent payments.

          6.       The Debtor’s Schedules filed in this case listed Creditor as a creditor arising out

  of the Guaranty.

          7.       During the month of December, 2020, Creditor’s counsel informally objected to

  the Debtor’s attempt to prevent the disclosure of confidential information contained on Official

  Form 426 and on December 21, 2020 and January 4, 2021 via email communications between

  the parties discussed that the Debtor would provide the information under a protective order. To

  date, Debtor’s counsel has failed to forward the requested information.

          8.       There is no question that Debtor and his counsel were aware of Creditor and its

  claims would could be deemed an informal proof of claim.

          9.       The confirmation hearing on the Debtor’s chapter 11 is set for March 22, 2021.

          10.      The proof of claim bar was set as February 16, 2021.

          11.      On the evening of February 15, 2021, David Blau, Creditor’s primary attorney in

  this matter presented to a local Metropolitan Detroit hospital and was admitted to the hospital

  and remained in the hospital until February 24, 2021. As a result the partially prepared proof of




  ClarkHill\33536\416241\262343169.v1-3/9/21
20-11161-tmd Doc#91 Filed 03/10/21 Entered 03/10/21 15:12:00 Main Document Pg 3 of
                                        10



  claim was not filed by February 16, 2021. Creditor’s counsel was diagnosed with seizures and a

  brain tumor and was not able to designate another attorney to file the claim on February 16, 2021

  as he had originally planned to file the proof of claim.

          12.      Creditor filed its proof of claim on March 5, 2021 which was assigned claim

  number #21.

          13.      On March 9, 2021, Debtor filed its first amended proposed plan of reorganization.

          14.      At this time, the Disclosure Statement and Chapter 11 Plan are still awaiting the

  confirmation hearing.

          15.      Following the filing of the proof of claim, Creditor’s counsel sought consent of

  the subchapter V trustee and Debtor’s counsel deeming the claim timely filed. Neither has

  provided consent.

                                                 II.
                                 RELIEF REQUESTED AND BASIS THEREFOR

          11.      Federal Rule of Bankruptcy Procedure 9006(b) allows the claims bar date to be

  extended where the failure to timely act “was the result of excusable neglect.”

          12.      In Pioneer Inv. Servs. v. Brunswick Assoc. Ltd. P’ship, the United States Supreme

  Court, taking note of the “the language of the Rule [and] the evident purposes behind it,”

  articulated the standard for what constitutes “excusable neglect” on an untimely filed Chapter 11

  Proof of Claim. 507 U.S 380, 388 (1993).

          13.      The Court found that “Congress plainly contemplated that the courts would be

  permitted, where appropriate, to accept late filings caused by inadvertence, mistake, or

  carelessness, as well as by intervening circumstance beyond the party’s control. Id.

          14.      The Court contrasted a Chapter 11 claim with a Chapter 7 claim, finding that the

  aim of Chapter 11 is to “rehabilitat[e] the debtor and avoid [] forfeitures by creditors,” that the




  ClarkHill\33536\416241\262343169.v1-3/9/21
20-11161-tmd Doc#91 Filed 03/10/21 Entered 03/10/21 15:12:00 Main Document Pg 4 of
                                        10



  emphasis of the Court is not as much on prompt closure as with Chapter 7 claim and that

  adopting a “flexible understanding” of excusable neglect is in full “accord [] with the policies

  underlying Chapter 11 and the Bankruptcy Rules.: Id. at 389.

          15.      Based on the foregoing facts, Creditor hereby requests the Court to deem claim

  number 21 filed on Creditor’s behalf on March 5, 2021 to be deemed a timely filed claim. A

  copy of the filed Proof of Claim is attached hereto as Exhibit “A”.

          16.      In determining whether to grant Creditor’s request to allow its claim as timely

  filed, the Court is to follow the "excusable neglect" standard. See In Re: Eagle Business

  Manufacturing, Inc., 62 F.3d 730, 736 (5th Cir. 1995) (citing Pioneer Inv. Services Co. v.

  Brunswick Associates, Ltd., Partnership, 507 U.S. 380, 113 S.Ct. 1489, 1491-92, 123 L.Ed.2d

  74 (1993). The Court is to consider the totality of the circumstances, and determine whether

  excusable neglect has been shown, considering the following factors:

                   The danger and prejudice to the debtor, the length of the delay and
                   the potential impact on judicial proceedings, the reason for the
                   delay, including whether it was within the reasonable control of the
                   movant, and whether the movant acted in good faith.

  Pioneer, 507 U.S. at 395.

          17.      The Court stressed, however that “the determination is at bottom an equitable one,

  taking account of all relevant circumstances surrounding the party’s omission.” Id. See also

  Chemetron Corp. v. Jones, 72 F.3d 341, 349-50 (3d Cir. 1995) (stressing that the totality of the

  circumstances must be examined in the excusable neglect inquiry).

          18.      Furthermore, the courts have held that all of the four factors must be considered

  and balanced; no one factor trumps the others.

          19.      These factors support the granting of the request to allow late filed claim in this

  instance. Significantly, because the Plan has not been approved and the ballots have not been




  ClarkHill\33536\416241\262343169.v1-3/9/21
20-11161-tmd Doc#91 Filed 03/10/21 Entered 03/10/21 15:12:00 Main Document Pg 5 of
                                        10



  counted, there is no delay or danger or prejudice to the Debtor. Furthermore, the length of delay

  was a couple of weeks, and is therefore negligible. Likewise, there will be little, if any, impact on

  the judicial proceedings since an amended plan was filed on March 9, 2021 and the confirmation

  hearing is on March 22, 2021. The Debtor was well aware of his liability to Creditor and his

  listed Creditor’s claim in his schedules. Though the ability to timely file was within Creditor’s

  control, Creditor acted here in good faith due to an unexpected event. The reason for the delay

  was not within the control of Creditor’s counsel and was not caused by his inadvertence. Finally,

  the Creditor and its counsel have not taken any action that could be perceived as acting in bad

  faith. The Supreme Court has stressed that the excusable neglect inquiry is "at bottom an

  equitable one, taking account of all relevant circumstances surrounding the party’s omission."

  Id. Based on the circumstances in the present situation, the Court should allow the Creditor’s

  filed claim as timely.

          WHEREFORE, the Creditors seeks entry of an order granting the instant motion,

  deeming claim #21 as timely filed and granting such other and further relief as the Court deems

  just and equitable.


  Dated: March 10, 2021                         Respectfully submitted,


                                                By: /s/ Stephen A. Roberts
                                                   STEPHEN A. ROBERTS
                                                   sroberts@clarkhill.com
                                                   CLARK HILL STRASBURGER
                                                   720 Brazos, Suite 700
                                                   Austin, TX 78701
                                                   (512) 499-3624- Telephone
                                                   (512) 499-3660- Fax




  ClarkHill\33536\416241\262343169.v1-3/9/21
20-11161-tmd Doc#91 Filed 03/10/21 Entered 03/10/21 15:12:00 Main Document Pg 6 of
                                        10



                                                and

                                                CLARK HILL, PLC

                                                /s/ David M. Blau                         .
                                                David M. Blau (MI P52542)
                                                CLARK HILL, PLC
                                                151 S. Old Woodward Ave., Ste. 200
                                                Birmingham, MI 48009
                                                Tel: (248) 988-1817
                                                Fax: (248) 988-2336
                                                dblau@clarkhill.com

                                                Attorneys for Merle Hay Investors LLC



                                        CERTIFICATE OF SERVICE

          By my signature below, I hereby certify that a true and correct copy of the foregoing
  Motion was served via CM/ECF to all those entitled to such notice, and via U.S. mail to the
  parties listed on the attached Service List on March 10, 2021.


                                                /s/ Stephen A. Roberts
                                                Stephen A. Roberts




  ClarkHill\33536\416241\262343169.v1-3/9/21
20-11161-tmd Doc#91 Filed 03/10/21 Entered 03/10/21 15:12:00 Main Document Pg 7 of
                                        10
20-11161-tmd Doc#91 Filed 03/10/21 Entered 03/10/21 15:12:00 Main Document Pg 8 of
                                        10
20-11161-tmd Doc#91 Filed 03/10/21 Entered 03/10/21 15:12:00 Main Document Pg 9 of
                                        10
20-11161-tmd Doc#91 Filed 03/10/21 Entered 03/10/21 15:12:00 Main Document Pg 10 of
                                        10
